Citation Nr: 0425492	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  02-21 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Evaluation of post-traumatic stress disorder, currently rated 
as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
post-traumatic stress disorder and assigned a 50 percent 
disability evaluation. 

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in September 2003.  A 
transcript of this hearing has been associated with the 
claims file. 

FINDING OF FACT

Post-traumatic stress disorder is productive of no more than 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSION OF LAW

Post-traumatic stress disorder is no more than 50 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regarding the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), a General Counsel 
opinion states that VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim in the case of a "downstream" issue, i.e., an issue 
relating to the claim but arising after the beginning of the 
claims process.  VAOPGCPREC 8-2003.  Rather, VA need only 
take the proper action in accordance with 38 U.S.C.A. § 5104.  
In this case, the veteran was provided with notice of the 
decision and with notice of proper appellate procedures.  In 
the November 2002 statement of the case, the veteran was 
provided with the General Rating Formula for Mental 
Disorders.  For the reasons stated above, the Board finds 
that the proper action has been taken in accordance with 
38 U.S.C.A. § 5104.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

As regarding the veteran's claim for service connection for 
post-traumatic stress disorder, first, VA has a duty to 
notify the veteran of the evidence and information necessary 
to substantiate his claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In a December 2001 VCAA letter, 
under a heading entitled "What Must the Evidence Show to 
Establish Service Connection," the RO stated that to 
establish entitlement to service connection, the evidence 
must show an injury in service or a disease that began in or 
was made worse by service, or an event in service causing 
injury or disease, a current physical or mental disability, 
and a relationship between the current disability and the 
injury, disease, or event in service.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the December 2001 VCAA letter, under a heading 
entitled "VA's Duty to Assist You in Obtaining Evidence for 
Your Claim," the RO stated that it would help the veteran 
obtain medical records, employment records, or records from 
other Federal agencies, but that the veteran had to provide 
the RO with sufficient information so that it could obtain 
the records from the appropriate person or agency.  The RO 
stressed that it was still the veteran's responsibility to 
support his claim with the appropriate evidence.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA treatment records.  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The Board finds that the preponderance of the evidence is 
against a grant of an evaluation in excess of 50 percent for 
post-traumatic stress disorder.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003).  

Under the general rating formula for mental disorders, a 30 
percent rating is evidenced by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to symptoms such as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, occupation, or own name. See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In a January 2002 Vet Center intake report, the veteran 
reported that he lived alone and that he continued to work.  
He stated that he liked his isolation and solitude, but 
thought about Vietnam too much.  He reported increased 
frequency and intensity of intrusive thoughts and nightmares 
of Vietnam, but was coping much better than other veterans 
because of his ongoing job and ability to control his 
aggressive behavior in spite of his anger.

In an April 2002 VA post-traumatic stress disorder 
examination report, the veteran reported that he had worked 
as a painter since service.  He reported that he had worked 
as a painter for over 14 different companies, and that he 
would get laid off or fired because of his temper.  He 
reported that he worked every day, and that he preferred 
working by himself.  He was married to his first wife from 
1974 to 1990, and to his second wife from 1999 to 2000.  He 
stated that he had been in a common law relationship for 
about a year, that he lived in his own home with his 
girlfriend, and that he had maybe a couple of friends.  He 
stated that he did not like being around people, including 
his family, and described his relationship as stable.  He 
stated that sometimes he would go to church, and once in a 
while would cook for the needy, but that he was not much 
involved with community organizations.

The examiner noted that the veteran appeared anxious and had 
nightmares about three times per month.  The veteran reported 
that his mind would travel and go back to Vietnam about three 
or four times per week, and that he avoided thinking about 
Vietnam by working and keeping busy.  He stated that he 
enjoyed working in his yard and planting flowers, and that 
that is mostly where he spends his time.  He felt estranged 
from other people.  He reported having loving feelings for 
his girlfriend and maybe direct family members.  He reported 
being hypervigilent and having an exaggerated startle 
response.  

The veteran denied auditory or visual hallucination, and he 
denied a history of suicide attempt, although he has had 
passing suicidal ideation.  He denied any current intent.  He 
was alert and oriented.  His short-term memory was good and 
his long-term memory was superficially intact.  He was 
anxious and could not focus on serial 7's.  His affect was 
constricted, his mood was dysphoric, and proverb 
interpretations were mixed.  The examiner entered a diagnosis 
of post-traumatic stress disorder, with a Global Assessment 
of Functioning (GAF) score of 52, and noted that the veteran 
had few friends and conflicts with his peers.  

In an August 2002 letter, the veteran's readjustment 
counseling therapist indicated that the veteran's primary 
symptoms were frequent and intrusive memories of the more 
traumatic of his Vietnam-related experiences, ongoing 
difficulty falling/remaining asleep due to his combat-related 
nightmares, reclusivness associated with extreme social 
discomfort/alienation, fear of losing control of internal 
rage and becoming destructively (and self-destructively) 
aggressive, and a debilitating distrust of individuals and 
situations that represented military, uniformed, and civilian 
authority.  The therapist stated that it had been observed 
that the veteran's vocational, social, and intimate contacts 
were negligible.  He stated that the veteran's job consisted 
of interior and exterior house painting, but his discomfort 
around others dictated that he accept only small (one-man) 
jobs on which he could work alone, preferably in isolated and 
rural settings.  The therapist stated that for the prior nine 
years, the veteran had lived with a minimum of friends and no 
significant other since his second and last divorce, and that 
the veteran only left his home to work and to shop for 
necessities.  The therapist concluded that it was his 
impression that the veteran was both chronically and severely 
impaired in his ability to establish or maintain traditional 
employment or healthy social and intimate relationships.

In a September 2003 letter, the therapist reiterated the 
concerns he laid out in his August 2002 letter.  He added 
that the veteran had a GAF score of 39.

At the September 2003 hearing, the veteran stated that he had 
not worked for anybody since June 1980.  However, he also 
stated that he currently painted homes, and that he had been 
doing that most of his life.  He stated that he had been 
divorced twice and that he currently had a third wife.  He 
stated that he had a lot of mood swings, and nightmares and 
flashbacks two or three times per week.  He stated that the 
mood swings sometimes prevented him from working two or three 
hours on any given day.  The veteran's wife testified that 
the veteran would often get frustrated and angry when he 
didn't do his work right, and would have to do it over.  She 
stated that he did not actually lose work time, though, and 
that he would go back and get the job done right.  She stated 
that he had nightmares two or three times a week.  She stated 
that they had several friends as a couple, but that they did 
not socialize very much because the veteran would get nervous 
in public.

The 50 percent disability evaluation accurately reflects the 
veteran's disability due to post-traumatic stress disorder.  
To warrant a 70 percent disability evaluation, the evidence 
must show occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood.  The evidence 
shows that the veteran has minimal occupational impairment.  
He has worked as a painter his entire life.  Although he 
prefers to work alone, this does not prevent him from 
working.  Although the veteran's therapist indicated that the 
veteran's need to work alone was a major occupational 
impairment, the Board does not find it so.  As the veteran 
and his wife testified, he sometimes had trouble doing the 
job correctly, but he would be able to go back and fix his 
errors.  

Regarding family relationships, the veteran is currently 
living with his third wife, who testified on his behalf at 
the September 2003 hearing.  Although the veteran's therapist 
indicated that the veteran had no significant other since his 
second marriage ended, the evidence of record clearly 
contradicts this.  Further, the Board finds that the evidence 
does not support the GAF score of 39 which was indicated by 
the veteran's therapist.  The therapist apparently based this 
score on the impression that the veteran was occupationally 
impaired by virtue of his preferring to work alone, and on 
the impression that the veteran was socially impaired by 
virtue of his having no significant other.  The Board finds 
otherwise, as noted above, and thus the GAF score of 39 is 
not probative of the veteran's degree of disability.  

The GAF score of 52, assigned by the VA examiner, is more 
probative of the veteran's degree of disability.  In the VA 
examination report, the veteran reported that he worked every 
day as a painter, and that he had had a common law wife for 
the prior year, after being divorced twice, and that he lived 
in his own home.  He also reported that his relationship with 
his wife was stable.  He reported that he had nightmares and 
flashbacks, and that he did not like to socialize.  The 
veteran and his wife gave a similar report at the September 
2003 hearing.  The GAF score of 52 accurately reflects the 
veteran's degree of disability.  He is able to work and 
maintain a relationship, yet has some impairment in that he 
needs to work alone, has difficulty socializing, and has 
recurrent nightmares and flashbacks.  These symptoms indicate 
no more than occupational and social impairment with reduced 
reliability and productivity, warranting no more than a 50 
percent disability rating.  

The veteran denied auditory or visual hallucination, and he 
denied a history of suicide attempt, although had passing 
suicidal ideation.  He denied any current intent.  Evidence 
of obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant. near- continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial 
disorientation; neglect of personal appearance and hygiene, 
and inability to establish and maintain effective 
relationships is not of record.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of an 
increased evaluation for post-traumatic stress disorder, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the award of service 
connection for post-traumatic stress disorder, and that in 
such cases, the Board must consider whether staged ratings 
should be assigned based upon the facts found.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  The evidence shows that 
the condition has not significantly changed and that a 
uniform rating, rather than a staged rating, is warranted.  




ORDER

Entitlment to an evaluation greater than 50 percent for post-
traumatic stress disorder is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



